Citation Nr: 1644583	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-32 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection a condition manifested by pain in the hands, to include bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a bilateral knee condition.  

4.  Entitlement to service connection for a bilateral hip condition, to include as secondary to a low back condition.

5.  Entitlement to service connection for arthritis of the fingers, claimed as bony growth of the fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran; Veteran's friend


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to May 1985, with subsequent service in the Naval Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A May 2009 rating decision denied entitlement to service connection for a back condition.  A November 2009 rating decision denied entitlement to service connection for a bilateral hand condition, a bilateral knee condition, a bilateral hip condition, and bony growths of the fingers.

In a July 2012 rating decision, the RO denied entitlement to service connection for migraine headaches and awarded service connection for bilateral hearing loss and tinnitus.  In July 2012, the Veteran disagreed with the denial of service connection for headaches and the ratings assigned for bilateral hearing loss and tinnitus.  In April 2013, the RO acknowledged receipt of the notice of disagreement (NOD).  As such, this situation is distinguished from Manlicon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the information of record shows that the NOD has been recognized, Manlicon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the above-mentioned issues adjudicated in July 2012 for the issuance of a statement of the case (SOC) and instead refers them to the RO to issue an SOC.

In August 2016, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence in support of her claim.  As the Veteran's claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of her claim.  See 38 C.F.R. § 20.1304 (c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Low Back, Bilateral Hip, and Bilateral Knee Conditions

The Veteran contends that she injured her back and knees when she fell down the stairs in October 1991 during a period of training in the Naval Reserves.  See August 2016 Hearing Transcript.  Additionally, she asserts that her current low back, bilateral hip, and bilateral knee conditions are related to strenuous activity while on active duty and during periods of inactive and active duty training in the Naval Reserves.  Service treatment records show that the Veteran reported pain and tenderness in her right leg and knee in October 1984.  Additionally, she was treated after falling down the stairs in October 1991.  A September 1994 service treatment record shows a report of back pain.  A March 1995 annual health certification shows that the Veteran reported back pain since a fall, and an April 1995 service treatment record shows that the Veteran reported a history of back pain.  

The Board notes that the Veteran testified that she was on active duty training (ACDUTRA) when she fell in October 1991.  Personnel records show that the Veteran served 14 days of ACDUTRA and 60 days of inactive duty training (INACDUTRA) from May 25, 1991 to May 24, 1992.  See Statement of Service for Naval Reserve Retirement.  However, the records also show that the Veteran performed 14 days of ACDUTRA in February 1992.  See June 1992 Enlisted Performance Evaluation Report.  Thus, while service treatment records show that the Veteran was on duty when she fell down the stairs in October 1991, the Board finds that she was on INACDUTRA.

Post-service treatment records show that the Veteran reported a history of chronic low back and hip pain and reflect diagnoses of degenerative disc disease of the lower back, hip bursitis, and generalized osteoarthrosis involving multiple sites.  See, e.g., November 1998 Private Treatment Record, January 2016 Private Treatment Record; August 2016 Private Treatment Record.  In a February 2016 statement, the Veteran's private physician indicated that the Veteran has had musculoskeletal symptoms, to include low back pain, myalgia, muscle spasm of the back, and inflammatory polyarthropathy "since active duty in the service."  

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, there is evidence of current low back, bilateral hip, and bilateral knee disabilities, in-service events and treatment, and an indication that the disabilities may be associated with service.  However, the Board finds that there is insufficient evidence of record to decide the claim.  Accordingly, remand is required for an examination in order to assess the precise nature and etiology of the Veteran's asserted low back, bilateral hip, and bilateral knee conditions.

Bilateral Hand and Finger Conditions

The Veteran contends that she is entitled to service connection for her currently diagnosed bilateral carpal tunnel syndrome and arthritis of the hands.  Specifically, the Veteran alleges that she developed pain in her hands during active duty service due to her job working with circuits and other activities causing overuse.  During the August 2016 hearing, the Veteran testified that she used her hands frequently in during both active and reserve service, to include turning circuits and packing.  She also testified that she continued to experience pain in her hands and fingers after service.  

Service treatment records show that the Veteran reported extreme pain in her forearms and wrists in October 1984.  In November 1984, she was given a diagnosis of questionable side effect of treatment for endometriosis.  Post-service treatment records show diagnoses of bilateral carpal tunnel syndrome and arthritis of the distal interphalangeal joints.  See February 2012 VA Examination; August 2016 Private Treatment Record.  

The Veteran was afforded a VA examination in February 2012.  She reported numbness and tingling in all of her fingers for several years, difficulty with grip and fine motor functions of both hands, and knots on the joints of her fingers.  The examiner opined that the Veteran's bilateral hand conditions were not related to service because the Veteran only had a one-time complaint of hand pain in October 1984.  The examiner indicated that the Veteran was on active duty for another year without complaints and that reserve records and a physicals were negative for any complaints related to her arms or hands.  This opinion is inadequate because the examiner based it exclusively on the lack of medical treatment for a hand condition, but he did not comment on the Veteran's lay statements regarding hand symptoms in service and after discharge.  Relying solely on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).

In an August 2016 "Nexus Statement," the Veteran's private physician opined that the Veteran's carpal tunnel syndrome and hand arthritis were most likely caused by or a result of service.  The Board finds that this opinion is insufficient, standing alone, to warrant a grant of service connection as it is conclusory and without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").

In light of the foregoing, the Board finds that further medical opinion - based on full review of the record and supported by adequate rationale - is needed to fairly resolve the Veteran's claim of entitlement to service connection for bilateral hand and finger conditions.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Outstanding Records

The record reflects that the Veteran was an employee of the United States Postal Service, and the evidence indicates that she took a medical retirement.  See July 2006 Correspondence (Veteran "has been retired from her job at the post office due to chronic back pain and degenerative disk disease").  Her employment and medical records have not been requested or received from the Office of Personnel Management (OPM).  VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159 (c)(2).

Additionally, the record reflects that the Veteran received regular private treatment for the conditions on appeal.  On remand, any outstanding private treatment records should be requested.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, addresses, and approximate dates of treatment for all medical care providers who have treated her for the issues on appeal since her discharge from service.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. Obtain from the Office of Personnel Management, the United States Postal Service, or any appropriate records repository the Veteran's complete personnel and medical record pertaining to her employment at the United States Postal Service, to include the circumstances surrounding a medical retirement.  All efforts to obtain the Veteran's employment records should be fully documented in the claims file and a negative response must be provided if records are not available.

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any low back conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition, to specifically include lumbar spine degenerative disc disease, had its onset during or is otherwise etiologically related to the Veteran's military service, to include injuries sustained after a fall in October 1991 while on inactive duty for training and the Veteran's reports of low back pain due to her duties during active duty and periods of active duty for training and inactive duty for training.

The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran had arthritis of the low back in active duty service or within one year of her discharge from active duty in May 1985.

The examiner should carefully consider the Veteran's lay statements regarding the onset of her symptoms and continuous nature of her symptoms since service.  Additionally, the examiner should closely review the Veteran's private treatment records when considering the development of the low back conditions over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's currently diagnosed low back conditions.

The examiner should specifically review and comment on the February 2016 statement of the Veteran's private physician, Dr. J.P., who indicated that the Veteran's musculoskeletal symptoms, to include low back symptoms, have existed since active duty.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. J.P.'s findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting the Veteran's treatment after the October 1991 fall, the Veteran's statements and hearing testimony about low back symptoms, and private treatment records documenting treatment for low back pain. 

4. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any bilateral hip conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral hip condition had its onset during or is otherwise etiologically related to the Veteran's military service, to include injuries sustained after a fall in October 1991 while on inactive duty for training and the Veteran's reports of bilateral hip strain due to her strenuous duties during active duty and periods of active duty for training and inactive duty for training.

The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral hip condition was (1) caused by or (2) aggravated by the Veteran's low back disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's bilateral hip condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the low back disability.

The examiner should carefully consider the Veteran's lay statements regarding the onset of her symptoms and continuous nature of her symptoms since service.  Additionally, the examiner should closely review the Veteran's private treatment records when considering the development of the bilateral hip conditions over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's currently diagnosed bilateral hip conditions.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting the Veteran's treatment after the October 1991 fall, the Veteran's statements and hearing testimony about hip symptoms, and private treatment records documenting treatment for bilateral hip pain. 

5. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any bilateral knee conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral knee condition had its onset during or is otherwise etiologically related to the Veteran's military service, to include treatment for pain and tenderness of the knee in October 1984 and the Veteran's reports of bilateral knee pain due to her strenuous duties during active duty and periods of active duty for training and inactive duty for training.

The examiner should carefully consider the Veteran's lay statements regarding the onset of her symptoms and continuous nature of her symptoms since service.  Additionally, the examiner should closely review the Veteran's private treatment records when considering the development of the bilateral knee conditions over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's currently diagnosed bilateral knee conditions.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for knee pain in October 1984, the Veteran's statements and hearing testimony about knee symptoms, and private treatment records documenting treatment for bilateral knee pain. 

6. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any bilateral hand and finger conditions, to include carpal tunnel syndrome and arthritis of the distal interphalangeal joints.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed hand and finger conditions, to specifically include carpal tunnel syndrome and arthritis of the distal interphalangeal joints, had its onset during or is otherwise etiologically related to the Veteran's military service, to include service treatment records from October 1984 showing complaints of extreme pain in the forearms, wrists, and hands, and the Veteran's reports of overusing her hands during active duty and periods of active duty for training and inactive duty for training.

The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran had arthritis of the distal interphalangeal joints in active duty service or within one year of her discharge from active duty in May 1985.

The examiner should carefully consider the Veteran's lay statements regarding the onset of her symptoms and continuous nature of her symptoms since service.  Additionally, the examiner should closely review the Veteran's private treatment records when considering the development of the hand and finger conditions over time.  The examiner should address the likelihood that in-service injuries and activities such as the ones described by the Veteran could have caused the Veteran's currently diagnosed hand and finger conditions.

The examiner should specifically review and comment on the August 2016 statement of the Veteran's private physician, Dr. M.S., who indicated that the Veteran's carpal tunnel syndrome and hand arthritis are most likely caused by or a result of service.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. M.S.'s findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting the Veteran's treatment for hand pain in October 1984, the Veteran's statements and hearing testimony about hand and finger symptoms, and private treatment records documenting treatment for hand and finger conditions. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


